Citation Nr: 1107315	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  04-25 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to a compensable rating for residuals of a left 
first metatarsal fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1979 to September 1982.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a February 2003 
rating decision by the Philadelphia, Pennsylvania RO.  The 
Veteran's claims file is now under the jurisdiction of the 
Newark, New Jersey RO.  A Travel Board hearing was held before 
the undersigned in September 2007; a transcript of the hearing is 
included in the claims file.  The matters on appeal were 
previously before the Board in March 2008, when they were 
remanded for additional development.

The issue of service connection for a skin disorder was also 
remanded by the Board in March 2008.  An April 2010 rating 
decision granted service connection for hyperhidrosis of the 
hands and feet; therefore, that issue is no longer on appeal.  
The Board's March 2008 decision denied service connection for a 
psychiatric disorder other than PTSD.  Thus, PTSD is the only 
psychiatric disorder for consideration at this time.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on his part is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the 
regulations implementing it apply in the instant case.  While the 
notice provisions of the VCAA appear to be satisfied, the Board 
is of the opinion that further development of the record is 
required to comply with VA's duty to assist the Veteran in the 
development of the facts pertinent to his claims.  See 38 C.F.R. 
§ 3.159 (2010).

The Veteran's service connection claim for PTSD is based on an 
allegation of a personal assault in service.  He contends that, 
in approximately June 1981 at Fort Campbell, Kentucky, he was 
assaulted on multiple occasions by a Sergeant Pennington.  

C.F.R. § 3.304(f) provides that, if a PTSD claim is based on in-
service personal assault, evidence from sources other than 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but are 
not limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, fellow 
service members, or clergy.

Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes. 38 
C.F.R. § 3.304(f)(3).

The Veteran submitted a January 2009 statement from his mother to 
corroborate his account of the stressor incident(s).  The 
Veteran's mother stated that the Veteran had called her "in the 
early 80's" to report that a sergeant had molested him.  The 
Veteran's mother stated that she told him to report the event but 
he was afraid and said he would be kicked out of the Army if he 
told.  She stated that he contacted her shortly thereafter to 
report another incident of being molested by the same man.  She 
stated that she tried to get the Veteran to go to the pastor for 
help yet he seemed "even more frightened" and did not go.  She 
stated that she received one more call from her son, reporting 
that he had been raped.  The Veteran's mother stated that he 
started getting into trouble in the Army and that he started 
being depressed and using alcohol and drugs after being 
discharged from service.  

While the Veteran's mother's statement would appear to 
corroborate his alleged stressors, it was written at his behest 
over 25 years after the alleged incidents.  Its probative value 
would be enhanced by any contemporaneous evidence corroborative 
of his accounts, such as any letters between the Veteran and his 
mother at or shortly after the time of the alleged in-service 
assaults.

Furthermore, on August 2009 VA psychiatric examination, the 
Veteran reported that his behavior changed in service following 
the alleged assaults, specifically he related that he began 
drinking and "ran away" due to his problems.  He stated that he 
was reduced in rank, and discharged from service at the reduced 
rank upon return from AWOL.  

Evidence reflecting behavior changes in the Veteran may 
corroborate an alleged stressor.  The Veteran's service personnel 
records should contain information regarding AWOLs/reductions in 
rank (and behavior changes relating to such).  Those records have 
not been sought, but are of record; therefore, development for 
such records is necessary.  

Regarding the matter of the rating for residuals of left first 
metatarsal fracture, the Board noted in its March 2008 remand 
that the most recent supplemental statement of the case (SSOC) at 
that time, issued in July 2004, did not address evidence of the 
Veteran's left foot surgeries in June 2005 and March 2007, or the 
outpatient treatment records since July 2004.  Because initial 
AOJ consideration was not waived, the evidence required  review 
by the RO before the Board could address the claim on the merits.  
The Board also found that a new VA foot examination was needed to 
address the severity of the foot disability following the two 
surgeries.  

On August 6, 2009, the Veteran was afforded a VA foot 
examination.  Later in August 2009, he had hardware removed from 
the first metatarsophalangeal joint of the left foot.  A March 
2010 rating decision awarded him a temporary total (100 percent) 
rating for convalescence following surgery effective August 20, 
2009.

The claim seeking an increased rating for residuals of left first 
metatarsal fracture must be remanded again.  The October 2010 
SSOC made no mention of the August 2009 left foot surgery, which 
took place two weeks after the August 2009 VA foot examination, 
or any treatment records since that time.  The last surgery 
renders the August 2009 VA examination no longer reflective of 
the current status of the disability; hence, a new examination to 
address the current severity of the left foot disability 
following the August 2009 hardware removal is necessary.  

Furthermore, updated records of any VA treatment the Veteran may 
have received for the disabilities at issue are constructively of 
record, and must be secured.

Finally, the Board notes that the Veteran's claims file was 
returned to the Board disorganized, with two temporary folders 
and two envelopes of additional VA treatment records (and a 
waiver of RO review that appears to pertain to the records in one 
of these).  As the case is being remanded anyway, the RO will 
have the opportunity to organize the record, and review the 
additional evidence submitted in the first instance.  

Accordingly, the case is REMANDED to the RO for the following:

1.  The RO should secure for the record 
copies of the Veteran's complete service 
personnel records.

2.  The RO should secure for the record 
copies of the complete updated clinical 
records (any not already associated with the 
claims file) of any VA treatment the Veteran 
received for the left foot disability or 
PTSD.

3.  The RO should ask the Veteran to indicate 
whether there is any contemporaneous 
corroborative evidence of his alleged 
stressor events in service, e.g., retained 
contemporaneous communications by/to the 
Veteran or by/to his mother, and if so to 
submit such evidence.

4.  The RO should review all of the evidence 
pertaining to the Veteran's alleged stressor 
events in service (in particular his service 
personnel records for corroboration, by job 
performance reports, disciplinary actions. 
etc. of behavior changes that might reflect 
he was the victim of a personal/sexual 
assault in service), and make a credibility 
assessment regarding the Veteran's 
descriptions of the alleged stressor event.  
If the personnel records reflect behavior 
that might be corroborative of his 
allegations, the RO should arrange for a VA 
psychiatric examination of the Veteran to 
assess the significance of any behavior 
changes in service (i.e, do they indeed 
reflect he was the victim of personal/sexual 
trauma) and whether or not the Veteran indeed 
has PTSD based on such trauma.  The examiner 
must explain the rationale for all opinions. 

5.  The RO should also arrange for an 
orthopedic examination of the Veteran to 
assess the current severity of his service 
connected left foot disability.  The 
Veteran's claims file (including this remand) 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner must be provided a copy of the 
applicable criteria for rating the disability 
at issue, and the findings reported must be 
sufficiently detailed to allow for rating 
under those criteria.  The examiner should 
describe all symptoms and related limitations 
of function in detail, and must explain the 
rationale for all opinions offered.

6.  The RO should then re-adjudicate the 
Veteran's claims.  If either remains denied, 
the RO should issue an appropriate SSOC and 
afford the Veteran and his representative the 
opportunity to respond.  The case should then 
be returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

